Information in this prospectus supplement is not complete and may be changed. This prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(5) Registration No.: 333-153715 SUBJECT TO COMPLETION, DATED June1, 2009 PROSPECTUS Supplement (To Prospectus dated October 10, 2008) 3,000,000Common Shares of Beneficial Interest We are a self-advised equity real estate investment trust that owns and operates commercial office, medical, industrial and retail properties and multi-family residential properties located primarily in the upper Midwest. We are offering 3,000,000 common shares of beneficial interest, no par value.Our common shares are traded on the NASDAQ Global Select Market under the symbol “IRET.”On May 29, 2009, the last reported sale price of our common shares, as reported on the NASDAQ Global Select Market, was $8.87 per share. Investing in our common shares involves risks. See “Risk Factors” beginning on page S-14 of this prospectus supplement, page 8 of the accompanying prospectus, page 10 of our Annual Report on Form 10-K for the fiscal year ended April 30, 2008 and page 33 of our Quarterly Report on Form 10-Q for the three months ended January 31, Per Share Total Public offering price $ $ Underwriting discount $ $ Proceeds, before expenses, to us $ $ The underwriters have a 30-day option to purchase up to an additional450,000common shares from us on the same terms set forth above, to cover over-allotments, if any. In part so that we can continue to qualify as a real estate investment trust for federal income tax purposes, our declaration of trust generally does not permit anyone to own more than 9.8% of our outstanding common shares.See “Description of Common Shares” in the accompanying prospectus. Delivery of the shares will be made on or about , 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Robert W. Baird & Co. D.A. Davidson & Co. J.J.B. Hilliard, W.L. Lyons, LLC , Table of Contents Prospectus Supplement Page Special Note Regarding Forward-Looking Statements S-1 Documents Incorporated by Reference S-2 About this Prospectus Supplement and the Accompanying Prospectus S-3 Prospectus Supplement Summary S-4 Our Company S-4 Investment Strategy S-5 Operations S-6 Properties S-6 Recent Developments S-9 The Offering S-10 Summary Consolidated Financial and Other Data S-10 Price Range of Shares and Distribution History S-13 Risk Factors S-14 Use of Proceeds S-14 Capitalization S-14 Ratio of Earnings to Fixed Charges and Earnings to Combined Fixed Charges and Preferred Share Dividends S-15 Additional Material Federal Income Tax Considerations S-16 Underwriting S-16 Legal Matters S-18 Experts S-18 Where You Can Find More Information S-18 Prospectus About this Prospectus 3 Forward-Looking Statements 3 Investors Real Estate Trust 3 Risk Factors 8 Use of Proceeds 17 General Description of the Offered Securities 17 Description of Common Shares 18 Description of Preferred Shares 19 Restrictions on Ownership and Transfer 24 Ratio of Earnings to Combined Fixed Charges and Preferred Share Dividends 25 Material Federal Income Tax Considerations 25 Plan of Distribution 44 Legal Matters 44 Experts 45 Where You Can Find More Information 45 Documents Incorporated by Reference 45 Special Note Regarding Forward-Looking Statements Certain statements included in this prospectus supplement, the accompanying prospectus and the documents incorporated into this prospectus supplement and the accompanying prospectus by reference are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. These forward-looking statements include statements about our intention to invest in properties that we believe will increase in income and value; our belief that the real estate markets in which we invest will continue to perform well; our belief that we have the liquidity and capital resources necessary to meet our known obligations and to make additional real estate acquisitions and capital improvements when appropriate to enhance long-term growth; and other statements preceded by, followed by or otherwise including words such as “believe,” “expect,” “intend,” “project,” “anticipate,” “potential,” “may,” “will,” “designed,” “estimate,” “should,” “continue” and other similar expressions. These statements indicate that we have used assumptions that are subject to a numberof risks and uncertainties that could cause our actual results or performance to differ materially from those projected. Although we believe that the expectations reflected in forward-looking statements are based on reasonable assumptions, you should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Important factors that could cause our actual results to differ materially from the expectations reflected in our forward-looking statements are discussed in “Risk Factors” on page S-14 of this prospectus supplement and page 8 of the accompanying prospectusand include: · the economic health of the markets in which we own and operate multi-family and commercial properties, in particular, the states of Minnesota and North Dakota, or other markets in which we may invest in the future; · the economic health of our commercial tenants; · market rental conditions, including occupancy levels and rental rates, for multi-family residential and commercial properties; · our ability to identify and secure additional multi-family residential and commercial properties that meet our criteria for investment; · the level and volatility of prevailing market interest rates and the pricing of our shares of beneficial interest; · financing risks, such as our inability to obtain debt or equity financing on favorable terms, or at all; · our ability to timely complete and lease-up properties under construction; · compliance with applicable laws, including those concerning the environment and access by persons with disabilities; · the availability and cost of casualty insurance for losses; and · other factors discussed under the heading “Risk Factors” in this prospectus supplement and the accompanying prospectus, in our Annual Report on Form 10-K for the fiscal year ended April 30, 2008, in our Quarterly Report on Form 10-Q for the three months ended January 31, 2009 and other documents filed with the Securities and Exchange Commission, or SEC, and incorporated by reference into this prospectus supplement. In light of these uncertainties, the events anticipated by our forward-looking statements might not occur and we caution you not to place undue reliance on any of our forward-looking statements. We undertake no obligation to update or revise our forward-looking statements, whether as a result of new information, future events or otherwise, and those statements speak only as of the date made. The foregoing review of factors that could cause our actual results to differ materially from those contemplated in any forward-looking statements should not be construed as exhaustive. S-1 Documents Incorporated By Reference The SEC allows us to incorporate by reference our publicly-filed reports into this prospectus supplement, which means that information included in those reports is considered part of this prospectus.Information that we file with the SEC after the date of this prospectus will automatically update and supersede the information contained in this prospectus supplement and in prior reports.We incorporate by reference the documents listed below and any future filings made with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act until all of the securities offered pursuant to this prospectus supplement have been sold.Unless expressly incorporated into this prospectus supplement, a report, or part of a report, furnished, but not filed, on Form 8-K under the Exchange Act shall not be incorporated by reference into this prospectus supplement. The following documents filed with the SEC are incorporated by reference in this prospectus supplement: · Annual Report on Form 10-K for the year ended April 30, 2008 filed on July 14, 2008; · Quarterly Report on Form 10-Q for the quarter ended July 31, 2008 filed on September 9, 2008; · Quarterly Report on Form 10-Q for the quarter ended October 31, 2008 filed on December 10, 2008; · Quarterly Report on Form 10-Q for the quarter ended January 31, 2009 filed on March 12, 2009; · Current Report on Form 8-K/A filed on May 20, 2008; · Current Report on Form 8-K filed on January 16, 2009; · Current Report on Form 8-K filed on March 27, 2009; · Current Report on Form 8-K filed on April 7, 2009; · The description of our common shares of beneficial interest contained in our Registration Statement on Form 10 (File No. 0-14851), dated July 29, 1986, as amended by the Amended Registration Statement on Form 10, dated December 17, 1986, and the Second Amended Registration Statement on Form 10, dated March 12, 1987; and · The description of our Series A Cumulative Redeemable Preferred Shares of Beneficial Interest contained in our registration statement on Form 8-A, dated April 21, 2004 and filed April 22, You may request a copy of these documents, and any exhibits we have specifically incorporated by reference as an exhibit in this prospectus supplement, at no cost by writing to us at the following address or calling us at the telephone number listed below: Investors Real Estate Trust 3015 16th Street SW, Suite 100 Minot, ND58702-1988 Attn:Shareholder
